case 171b-cv'03388-ELH Document 149° Filed 02/24/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND |

 

DANIEL A. MELOCHE, ADRIA BOTIFCLL,
STUART JAY, and OLIVER CONDEMNE,
Derivatively on behalf of VEREIT, INC.,
Plaintiff,
VS. Civil Action No. 1:16-cv-03366-ELH
NICHOLAS SCHORSCH, et al.,
Defendants,

and,

VEREIT, INC., formerly known as AMERICAN
REALTY CAPITAL PROPERTIES, INC.,

Nominal Defendant.

wma” Neen” mee meee Ne Nome ee Ne Nm mee ee” Ne Ne et” ee Nm ee” ae ee” ee”

 

&% (7

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE

WHEREAS, Plaintiffs in the above-captioned shareholder derivative action (the “Action”’)
commenced this action on October 6, 2016;

WHEREAS, Plaintiffs filed an Amended Complaint on January 17, 2017;

WHEREAS, pursuant to a joint stipulation filed by the parties in this Action on May 16,
2017 (Dkt. No. 120), the Court entered an order (Dkt. No. 121) staying this Action pending the
final disposition of a related, first-filed shareholder derivative action, captioned Witchko v.
Schorsch, et al., No. 1:15-cv-06043 (AKH) (the “Witchko Action”), which was pending before the
Hon. Alvin K. Hellerstein in the United States District Court for the Southern District of New York

(the “Witchko Court’);
«G88 HASSHABSBRSEELY pReguraRh 4B RlecLaRaPe? RawerRte

WHEREAS, on September 27, 2019, Gi) Nominal Defendant VEREIT, Inc., formerly
known as American Realty Capital Properties, Inc. (“VEREIT”), (ii) Defendants Nicholas 8.
Schorsch, Brian $. Block, David Kay, Lisa P. McAlister, Scott J. Bowman, ‘William M. Kahane,
Edward M. Weil, Lisa Beeson, Scott P. Sealy Sr., Leslie D. Michelson, Edward G. Rendell,
William G. Stanley, Bruce D. Frank, and Grant Thornton, LLP, and (iii) certain non-parties to the
Action, entered into a Stipulation and Agreement of Settlement in the Witchko Action (the
Settlement’);

WHEREAS, the Settlement resolved and released all claims asserted in this Action;

WHEREAS, on October 4, 2019, the Witchko Court preliminarily approved the Settlement,
directed that notice of the Settlement be provided to VEREIT shareholders, and set a deadline of
December 31, 2019 for VEREIT shareholders to file any objections to the Settlement;

WHEREAS, on December 17, 2019, the Settlement was submitted for final approval in the
Witchko Action; .

WHEREAS, on December 17, 2019, counsel for plaintiffs in this Action joined in a motion
filed by plaintiffs’ counsel in the Witchko Action seeking attorney’s fees and reimbursement of
expenses incurred in litigating this Action and the Witchko Action;

WHEREAS, after receiving no objections to the Settlement, and following a fairness
hearing, on January 22, 2020, the Witchko Court entered a final order and judgment finding that
due and adequate notice of the Settkement had been given to VEREIT’s shareholders and
approving the Settlement as fair, reasonable, and adequate to VEREIT’s shareholders, see Witchko
Action, Dkt, No. 307 (the “Final Judgment”); |

WHEREAS, on January 22, 2020, the court in the Witchko Action entered an order .

approving an award of attorneys’ fees and expenses to counsel for plaintiffs in this Action;
Gee9 KAS OHOARETH LR Document 148° Filed 02724720" Page's: a2

WHEREAS, pursuant to Rule 4 of the Federal Rules of Appellate Procedure, the deadline
for any appeal of the Final Judgment was February 21, 2020;

WHEREAS, no appeal was filed by the February 21, 2020 deadline;

WHEREAS, this Action should be dismissed with prejudice in light of the Settlement and
the Final Judgment entered in the Witchko Action; |

NOW THEREFORE, upon consent of the parties and subject to the approval of the Court:

 

IT IS HEREBY ORDERED THIS AY day of eh ‘ , 2020 that:
1. All claims asserted in the Action are dismissed with prejudice;
2. Notice of this dismissal is not required because the Settlement, which resolves and

teleases the claims in this Action, has already been provided to VEREIT’s
shareholders as directed by the Witchko Court and was found to be the best notice
practicable by the Witchko Court;

3. Each party shall bear its own costs, expenses, and attorneys’ fees, other than as

provided for by the Witchko Court in its January 22, 2020 order.
By:

CaSSLT6SFOSSEEELH DeEHTeRE 148° F

/s/ Cynthia L. Leppert
Cynthia L. Leppert

NEUBERGER, QUINN, GIELEN,
RUBIN &

GIBBER P.A.

One South Street, 27" Floor

. Baltimore, MD 21202

Tel: (410) 332-8529:
Fax: (410) 332-8578
Email: CLL@NQGRG.com

- and -

William B. Federman
FEDERMAN & SHERWOOD
10205 N. Pennsylvania Avenue
Oklahoma City, OK 73120

Tel: (405) 235-1560

Fax: (405) 239-2112

Email: WBF@federmanlaw.com

- and -

Thomas J. McKenna (Pre Hac Vice) -

Gregory M. Egleston

GAINEY McKENNA & EGLESTON
501 Fifth Avenue, 19% Floor

New York, NY 10016

Tel: (212) 983-1300

Fax: (212) 983-0383

Email: timckenna@gme-law.com
gegleston@gme-law.com

Attorneys for Plaintiffs

ed 02/24720° Page 4 of 15

/s/ Scott A. Edelman
Charles O. Monk, II
SAUL, EWING, ARNSTEIN &
LEHR LLP

Lockwood Place

500 East Pratt Street
Baltimore, MD 21202
Tel: (410) 332-8600

Fax: (410) 332-8870
Federal Bar No. 00913
Email: cmonk@saul.com

- and - |

Scott A. Edelman (Pro Hac Vice)
Antonia M. Apps (Pro Hac Vice)
Jonathan Ohring (Pro Hac Vice)
MILBANK LLP

55 Hudson Yards

New York, NY 10001

Tel: (212) 530-5000

Fax: (212) 506-5219

Email: sedelman@milbank.com
aapps@milbank.com
johring@milbank.com

1

Attorneys for Nominal Defendant VEREIT, Ine.
By:

ase haSsqnQSBGEH! BOGHBRELAR?

/s/ G. Stewart Webb, Jr.

G. Stewart Webb, Jr.

Michael Jackman Wilson
VENABLE LLP

750 E. Pratt Street

Baltimore, MD 21202

Tel: (410) 244-7565

Fax: (410) 244-7742

Email: gswebb@venable.com

 

- and —

Stephen A. Radin (Pro Hac Vice)
Evert J. Christensen, Jr. (Pro Hac Vice)
WEIL, GOSTHAL & MANGES LLP
767 Fifth Avenue

New York, NY 101053

Tel: (212) 310-8000

Fax: (212) 310-80007

Email: stephen.radin@weil.com
evert.christenson@weil.com

By:

ed 02/24/20° Pages of 15

{s/ Audra J. Soloway —
James P. Ulwick

KRAMON & GRAHAM, P.A.
One South Street, Suite 2600
Baltimore, MD 21202

Tel: (410) 752-6030

Fax: (410) 539-1269

Email: julwick@kg-law.com

- and —

Theodore V. Wells, Jr. (Pro Hac Vice)
Daniel J. Kramer (Pre Hac Vice)
Lorin L. Reisner (Pro Hac Vice)
Audra J. Soloway (Pro Hac Vice)
Justin D. Lerer (Pro Hac Vice)
PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP
1285 Avenue of the Americas

New York, NY 100019

_ Tel: (212) 373-3089

Fax: (212) 492-0089

Email: twells@paulweiss.com
dkramer@paulweiss.com
Ireisner@paulweiss.com
asoloway@paulweiss.com
jlerer@paulweiss.com

Attorneys for Defendant Nicholas S.
Schorsch

Attorneys for Defendants Bruce D. Frank,
Leslie D. Michelson, Edward G. Rendail, and
William G. Stanley
/s/ Beth Mueller

Jerrod A. Thrope

GORDON FEINBLATT LLC
233 E Redwood St

Baltimore, MD 21202

Tel: (410) 576-4295

Fax: (410) 576-4269

Email: jthrope@gfrlaw.com

- and —

. James P. Gillespie (Pre Hac Vice)

Beth Mueller (Pro Hac Vice)
KIRKLAND & ELLIS LLP

1301 Pennsylvania Avenue NW
Washington, DC 20004

Tel: (202) 389-5000

Fax: (202) 389-5200

Email: james. gillespie@kirkland.com
beth.mueller@kirkland.com

Attorneys for Defendant David Kay

S889 HASOHISSESEEH DREGMERPLAR?

188027347300 Page so? 1S

/s/ Michael C. Miller
Alison Cate Schurick
BAKER DONELSON
100 Light Street, 19th Floor
Baltimore, MD 21202
Tel: (410) 862-1115
Fax: (410) 547-0699
Email:
~ schurick@bakerdonelson.com

- and —

Michael C, Miller (Pro Hae Vice)
Michael G. Scavelli (Pro Hac Vice)
STEPTOE AND JOHNSON LLP
1114 Avenue of the Americas

New York, NY 10036

Tel: (212) 506-3955

Fax: (212)506-3950

Email: mmiller@steptoe.com
mscavelli@steptoe.com

Attorneys for Defendant Brian Block
cage 1:10°6V-03360-ELH' Document 148” Filed O224l@” Bage'7 of 15

By: /s/ Gregory Stuart Smith By: — 4s/ John P. MacNaughton

 

Gregory Stuart Smith Andrew D. Freeman

_ LAW OFFICES OF GREGORY S. Stuart O. Simms
SMITH BROWN GOLDSTEIN & LEVY
913 E. Capitol St. SE LLP
Washington, DC 20003 120 E. Baltimore Street, Suite
Tel: (202) 460-3381 1700
Fax: (877) 809-9113 Baltimore, MD 21202

Tel: (410) 962 — 1030

Guy Petrillo (Pre Hac Vice) Fax: (410) 385-0869
Dan Goldman (Pro Hac Vice) . Email adf@browngold.com
Theresa Gue (Pro Hac Vice) sos@browngold.com
PETRILLO, KLEIN & BOXER LLP
655 Third Ave., 22nd Floor - and —
Tel: (212) 370-0331
Fax: (212) 370-0391 John P. MacNaughton (Pro Hac
Email: gpetrillo@pkbllp.com Vice)
dgoldman@pkblip.com MORRIS, MANNING &
tgue@pkbllp.com MARTIN LLP

3343 Peachtree Rd., NE Ste. 1600
Atlanta, GA 30326

Tel: (404) 504-7689

Fax: (404) 365-5932

Email: jpm@mmmlaw.com

Attorneys for Defendant Lisa Beeson Attorneys for Defendant Scott Sealy
HSE TOSMOSSBESETH OeEMNeAL 148° Filed“02724/20° Rage’ of'1%

/s/ Bruce R. Braun
Paul J. Zidlicky
_ SIDLEY AUSTIN LLP
°1501 K St. NW
Washington, DC 20005
Tel: (202) 736-8000
Fax: (202) 736-8711
Email: pzidlick@sidley.com

Bruce R. Braun (Pro Hac Vice}
Melanie E. ‘Walker (Pro Hac Vice)
SIDLEY AUSTIN LLP

One 8. Dearborn St.

Chicago, IL 60603

Tel: (312) 853-2078

Fax: (312) 853-7036

Email: bbraun@sidley.com ‘
mewalker@sidley.com

Attorneys for Defendant Grant Thornton, LLP

By:

/s/ Adam L. Fotiades

Daniel P. Moylan

100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031
Telephone: (410) 783-7000

Fax: (410) 783-8823

Email:
dmoylan@zuckerman.com

 

Adam L., Fotiades (Pro Hac
Vice)

1800 M Street NW, Suite 1000
Washington, DC 20036-5807
Tel: (202) 778-1800
Fax: (202) 822-8106

Email:
afotiades@zuckerman.com

Attorneys for Defendant Lisa McAlister

By:

/s/ Reid M. Figel

‘James M. Webster

Reid M. Figel (Pro-Hac Vice)
Andrew E. Goldsmith (Pro Hac
Vice)

Rebecca A Beynon (Pro Hac Vice)
KELLOGG, HANSEN, TODD,
FIGEL & FREDERICK PLLC
1615 M St. NW Ste. 400
Washington, DC 20036

Tel: (202) 326-7900

Fax: (202) 326-799

Email:
jwebster@kellogghansen.com
rfigel@kellogghansen.com
agoldsmith@kellogghansen.com |
rbeynon@kellogghansen.com

Attorneys for Defendants Scott Bowman, William
Kahane, Edward M. Weil, Jr.
CESS TASSHOSSBBEEH DosaMTERE LAS? rica DBHEa1sO? Hageo’or ss |
Te Chek slisactect fo clone WS coe. Su

SO ORDERED, this of ps XH ! day of re | _, 2020

 

Ellen L. Hoilander, Judge
United States District Court for the District of Maryland
